MEMORANDUM **
Carlos O. Canez, a California state prisoner, appeals from the district court’s dismissal of his 28 U.S.C. § 2254 petition challenging his convictions for second-degree murder. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we reverse.
Canez contends, and the government concedes, that his federal habeas petition was timely filed. We agree. The district court correctly determined when the limitations period began and when Canez was entitled to statutory tolling under 28 U.S.C. § 2244(d)(2), but appears to have made a mathematical error in calculating when the limitations period expired. We therefore reverse the district court’s judgment and remand for further proceedings.
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.